Citation Nr: 1507937	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-06 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss. 

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.   Following the hearing, the record was held open 60 days to allow the Veteran to submit additional evidence.  In July 2014, the Veteran submitted medical evidence in support of his claim.  


FINDINGS OF FACT

1.  A July 1985 Board decision denied service connection for bilateral defective hearing.  

2.  The evidence received since the July 1985 Board decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for hearing loss.  

3.  Bilateral hearing loss is of service origin.  


CONCLUSIONS OF LAW

1.  The July 1985 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received since that decision to reopen the previously denied claim for service connection for hearing loss.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2014).

   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In light of the favorable disposition of the petition to reopen and grant the claim for service connection for hearing loss, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the July 2014 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103(c)(2) (2014) is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Claim to Reopen Service Connection for Hearing Loss

The Veteran seeks to reopen a previously denied claim for service connection for hearing loss.  The claim for service connection for bilateral hearing loss was denied by the Board in a July 1985 decision.  The Board found that hearing loss was not shown in service and was initially manifested several years after service.  The Board also found that the evidence of record did not show that hearing loss was related to service.  

In July 2010, the Veteran filed a claim to reopen service connection for hearing loss.  A claim that has been disallowed by the Board may not be reopened except upon the submission of new and material evidence.  38 U.S.C.A. § 7104(b).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable probability of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The evidence of record at the time of the prior rating decision included service treatment records and a November 1982 VA examination. 

Service treatment reflects that an audiogram was completed during the Initial Class I Flight examination in August 1972.  The examination noted audiometric thresholds over 25 in the left ear at 1000, 2000 and 3000 Hertz.  A November 1972 entry to preflight examination reflects a diagnosis of "mild pan frequency hearing loss" which was not considered disqualifying by the examiner.   
 
Service treatment records show that the Veteran was grounded due to an upper respiratory infection; however, the grounding notice did not specifically note an ear condition.  The separation examination in October 1973 noted bilateral scarring of the eardrums.  

The November 1982 VA examination reflects a diagnosis of bilateral mixed hearing loss.  

The evidence received since the Board decision includes a report of a VA examination dated in August 2010, private audiological treatment records dated from 1999 to 2014, and the Veteran's testimony at the July 2014 hearing.

The August 2010 VA examination shows that the VA examiner diagnosed hearing loss and opined that hearing loss is not related to service.  The examiner reasoned that, based upon the normal hearing at the exit physical, the Veteran's hearing loss is not caused by military noise exposure.  

The private treatment records received since the Board decision reflect diagnoses and treatment of sensorineural hearing loss.  

In a July 2014 statement, Dr. L.R., M.D. opined that hearing loss is due to the Veteran's scarring of the tympanic membranes secondary to bilateral rupture and noise exposure.  Dr. L.R. stated that the opinion was based on a comparison of audiograms on induction, discharge and after discharge.

At the Board hearing, the Veteran testified that he experienced problems with his ears after flying on a plane that performed a high altitude dive.  The Veteran stated that there was fluid coming out of his ears the next day.  He testified that he went to the flight surgeon and was told that he "blew his eardrums out."   The Veteran stated that he was grounded for two and a half weeks after that incident.   

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  The evidence received since the prior final denial is new, as it was not previously submitted to agency decisionmakers and is neither cumulative nor redundant of the evidence of record at the time of the prior denial of the claim.  The evidence is also material, as it relates to the basis for the prior denial of service connection for hearing loss.  The medical opinion from Dr. L.R. provides a positive nexus linking the Veteran's current hearing loss disability to service.  This evidence was not of record at the time of the prior Board decision.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for Hearing Loss

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.309(a) and 38 C.F.R. 
§ 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111.  Clear and unmistakable evidence that the disability both existed prior to service and was not aggravated by service will rebut the presumption of soundness. VAOPGCPREC 3-2003 (July 16, 2003).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran had active duty service from November 1972 to October 1973.  An initial class I flight examination in August 1972 reflects normal audiometric findings for the right ear.  The examination showed audiometric thresholds of 25 at frequencies of 1000, 2000 and 3000 Hertz.  The examination noted a normal clinical evaluation of the eardrums.  

The Court has held that the threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, while per Hensley, the Veteran's left ear apparently demonstrated some hearing loss prior to active duty (but not to the degree specified in 38 C.F.R. § 3.385), as discussed below a VA audiologist has reviewed that report and determined that the Veteran's hearing was within normal limits on entrance.  Thus, the Board finds that to the extent that the presumption of soundness attaches to not only the right ear, but also the left ear the Board does not find sufficient clear and unmistakable evidence that left ear hearing loss preexisted service.  His hearing acuity in the right ear at service entrance does not meet the criteria to be considered a disability for VA purposes under 38 C.F.R. § 3.385, and the record does not contain clear and unmistakable evidence demonstrating that a right ear hearing loss disability preexisted his service entrance.  Accordingly, he is presumed sound as to the right ear.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

As noted previously, the Veteran testified that he sustained damage to his eardrums during a high altitude dive.  He indicated that he had fluid coming from his ears and was seen by a flight officer who told him that he "blew his eardrums out."  He stated that he was grounded for two weeks.  

The Veteran is competent to report observable symptoms, such as fluid leaking from his ears.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board finds the Veteran's lay statement regarding his symptoms to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Veteran is competent to report a contemporaneous diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible with regard to his report of a diagnosis of blown out eardrums.  

A grounding notice in the service treatment records reflects that the Veteran was physically incapacitated for flying due to an upper respiratory infection.  The grounding notice is undated.

A November 1972 annual examination noted a diagnosis of pan frequency hearing loss that was not considered disqualifying.  This appears to be based on notation that puretone thresholds exceeded the value of zero at most frequencies from 250 to 4000 hertz.  The October 1973 discharge examination reflects a diagnosis of bilateral scarring of the eardrums.  

The Veteran had a VA examination in August 2010.  The report shows that the Veteran reported busting his eardrums while flying in the Navy.  He reported flying F9 airplanes and indicated that he was frequently exposed to noise from jet and airplane engines.  The Veteran denied occupational and recreational noise exposures.   The examiner diagnosed severe sensorineural hearing loss of both ears.   

The examiner opined that the Veteran's hearing loss is less likely than not related to service.  The examiner opined that the entrance and exit examinations showed normal hearing bilaterally.  The examiner noted that the separation examination showed scarring of the eardrums but no perforations.  The examiner opined that, based upon the normal hearing on the exit physical, the Veteran's hearing loss was not caused by military noise exposure.  

In July 2014, the Veteran submitted a medical opinion from a private physician, Dr. L.F., M.D.  Dr. L.F. opined that the Veteran's hearing loss is due to scarring of the tympanic membranes secondary to bilateral rupture and noise exposure.  Dr. L.F stated that the basis of the opinion was a comparison of audiograms at discharge, during service and after discharge.  

The Board finds that the evidence is in equipoise as to whether the Veteran's current hearing loss is related to his military service.  The record shows that the Veteran had acoustic trauma in service in the Navy's Flight Training Program as a pilot.  He has stated that he has experienced hearing loss since service.  See, e.g., Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also, March 1977 VA examination (Veteran complained of a hearing loss since flying in service and bilateral ear pressure; diagnosis of mixed hearing loss); September 1982 VA outpatient treatment record in which the Veteran complained of longstanding hearing loss, that was noted during service and was worsening); November 1982 VA examination (Veteran complained of significant hearing loss and reported that he had sustained an ear block/collapsed Eustachian tubes in July or August 1973).  While a diagnosis of ruptured eardrums is not shown in the service records, the diagnosis of bilateral scarring noted upon separation supports a finding of an eardrum injury during service.  The private physician's opinion is consistent with the evidence of record and based upon factually accurate information.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04.  The private physician addressed the pertinent nexus question and supported the opinion with a rationale linking the Veteran's hearing loss to noise exposure, rupture and scarring of the tympanic membranes during service.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for hearing loss is warranted.  









							(Continued on the next page)

ORDER

New and material evidence having been received, the claim of entitlement to service connection for hearing loss is reopened; service connection for hearing loss is granted.  




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


